Citation Nr: 0426217	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-08 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to August 
1967, with additional unverified service with the Army 
National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 RO decision.  The appeal is being 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The veteran is claiming entitlement to an increased rating 
for service-connected PTSD, currently evaluated as 50 percent 
disabling.  In that regard, the Board notes that the claims 
file reflects that veteran was entitled to receive Social 
Security Administration (SSA) disability benefits beginning 
in February 1996.  The VA examination report of March 2002 
indicates that the veteran began receiving SSA disability 
payments as a result of a physical injury in 1995.  
Subsequently, the veteran claimed, in a July 2002 statement, 
that he had not worked since 1995 mainly due to PTSD and that 
he was presently unemployable due to PTSD and not physical 
disabilities.  Where VA has notice that a veteran is 
receiving benefits from the SSA, and that such records may be 
relevant, VA has a duty to acquire a copy of the decision 
granting SSA benefits, and the supporting medical documents 
relied upon.  See Baker v. West, 11 Vet. App. 163, 169 
(1998).

The Board further notes that the RO has not adjudicated the 
issue of entitlement to a TDIU under 38 C.F.R. § 4.16 (2003), 
which may be construed as inextricably intertwined with the 
increased rating issue due to the veteran's assertions and 
the medical evidence of record.  See VAOPGCPREC 6-96 
(August 16, 1996), published at 61 Fed. Reg. 66749 (1996).




Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing 
regulations is completed relevant to the 
rating issue on appeal and the 
inextricably intertwined TDIU issue raised 
by the record.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible for 
providing to VA and what evidence VA will 
obtain on his behalf, and, requesting him 
to submit any relevant evidence in his 
possession.  

2.  The RO should assist the veteran by 
obtaining identified evidence to 
substantiate his claim of entitlement to 
an increased rating for PTSD, to include 
based on unemployability.  In particular, 
the RO should obtain from the SSA the 
records pertinent to the veteran's award 
of SSA disability benefits, to include 
any initial and/or subsequent disability 
determination and the medical records 
relied upon concerning such award.

3.  The RO should also again request the 
veteran to provide the requisite 
information and any necessary release 
and/or to submit records of VA or private 
treatment for his PTSD.  The RO should, in 
any case, ensure that contemporary records 
of VA treatment are associated with the 
claims file.


4.  The RO should otherwise review the 
claims file and ensure that any additional 
development indicated by the record, to 
include any further VA examinations, is 
accomplished, consistent with the VCAA and 
its implementing regulations.  

5.  Upon completion of the foregoing, the 
RO should adjudicate the veteran's claim 
of entitlement to an increased rating for 
PTSD, and include consideration of his 
entitlement to a TDIU pursuant to 
38 C.F.R. § 4.16, based on a review of 
the entire evidentiary record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should provide him and his representative 
with the appropriate statement of the 
case/supplemental statement of the case 
and the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice; he 
does, however, have the right to submit additional evidence 
and argument on the remanded matter.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

